314 F.2d 247
114 U.S.App.D.C. 242
Conrad C. EUSTACE, Appellant,v.J. Edward DAY, Postmaster General et al., Appellees.
No. 16780.
United States Court of Appeals District of Columbia Circuit.
Argued Nov. 8, 1962.Decided Dec. 20, 1962.

Mr. Sidney Dickstein, Washington, D.C., with whom Mr. David I. Shapiro, Washington, D.C., was on the brief, for appellant.
Mr. Barry Sidman, Asst. U.S. Atty., for appellees.  Mr. David C. Acheson, U.S. Atty., Mrs. Ellen Lee Park, Asst. U.S. Atty., and Messrs. Nathan J. Paulson and Abbott A. Leban, Asst. U.S. Attys., at the time the brief was filed, were on the brief for appellees.  Mr. Frank Q. Nebeker, Asst. U.S. Atty., also entered an appearance for appellees.
Before FAHY, BASTIAN and BURGER, Circuit Judges.
PER CURIAM.


1
This is an appeal from a final order of the District Court granting summary judgment and denying the relief sought.  Appellant it a discharged Government employee entitled to the benefits of the Veterans' Preference Act of 1944, as amended, 5 U.S.C. 851-869 (1958).  He sought a declaratory judgment to invalidate his discharge, and an order for reinstatement to the postal service.


2
In our view, the record in this case shows that the conclusion of the Post Office Department and the Civil Service Commission, holding that the conduct of appellant was such as to bring the Department into disrepute and was unbecoming a postal employee, was not arbitrary, capricious, or unwarranted.  We agree with the District Judge that 'if there is a rational basis for the conclusions reached by the administrative agency and if all requirements of law are complied with, the Court may not step in and substitute its own judgment for that of the administrative agency,' and that there was such basis here.  See Ellis v. Mueller, 108 U.S.App.D.C., 174, 280 F.2d 722, cert. denied,364 U.S. 883, 81 S.Ct. 172, 5 L.Ed.2d 104 (1960); Hargett v. Summerfield,100 U.S.App.D.C. 85, 243 F.2d 29, cert. denied, 353 U.S. 970, 77 S.Ct. 1060, 1 L.Ed.2d 1137 (1957); see also Carter v. Forrestal, 85 U.S.App.D.C. 53, 175 F.2d 364, cert. denied, 338 U.S. 832, 70 S.Ct. 47, 94 L.Ed. 507 (1949); Levine v. Farley, 70 denied, 308 U.S. 622, 60 S.Ct. 377, 84 L.Ed. 519 (1940).


3
Affirmed.


4
FAHY, Circuit Judge (concurring in the result).


5
I concur in the result but do so only after considering appellant's claim of protected union activity under rights said to stem from Section 6(c) of the Lloyd-LaFollette Act of 1912.1  The claim of some such protection in and of itself may have merit; but, even so, in the context of all the facts of this case I do not think the courts should set aside the action of the Civil Service Commission.



1
 37 Stat. 555, as amended, 62 Stat. 354, 5 U.S.C.A. 652(c)